DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response was filed July 19, 2021 under the After Final Consideration Pilot Program 2.0 pilot program.  Applicant’s response has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-6 and 12-23 are currently pending.  Claims 16-23 are withdrawn.  Claim 1 is currently amended.  Claims 7-11 are cancelled.

Claim Rejections - 35 USC § 103 – Withdrawn

RE: Rejection of Claims 1-6 and 12-15 under 35 U.S.C. 103 as being unpatentable over Bayley, in view of Wheatley, as evidenced by Yasmann:
The rejection under 35 U.S.C. 103 as being unpatentable over Bayley, in view of Wheatley, as evidenced by Yasmann has been withdrawn in view of Applicant’s arguments, in combination with the claim amendments submitted July 19, 2021.  

Allowable Subject Matter
Claims 1-6 and 12-15 are allowed.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 16-23, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 16-23 have been cancelled.
Thus, the application has been amended as follows: 
Claims 16-23 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to now recite: 
“An isolatable and manipulatable artificial cell system comprising: at least one hydrophilic/polar droplet constrained within an amphiphilic monolayer and contained within an oil droplet which is in turn contained within an amphiphilic monolayer encased within a hydrophilic shell to provide at least one droplet-interface bilayer (DIB) wherein said hydrophilic shell is a hydrogel polymer shell that forms a discrete case about said cell system which is at least semi-rigid and which is capable, under suitable conditions, of undergoing polymerization/depolymerisation.”

The cited prior art, Bayley et al., (WO2013/064837), taught droplet interface bilayers (DIBs), i.e. encapsulated droplet networks that are useful in synthetic biology, as well as in the study of membrane proteins and as drug delivery vehicles. The DIBs comprise aqueous droplets and droplet networks, which are bounded by amphiphilic molecules which were stabilized by encapsulation within small drops of an oil, which is then surrounded by a hydrophilic carrier.  
Bayley differs from the instant invention in that, although Bayley teaches the hydrophilic carrier comprises viscous or rigid hydrophilic carriers, Bayley does not teach 
Wheatley was cited to address this limitation, however Applicant’s remarks regarding Wheatley, specifically its availability to the skilled artisan (Applicant’s Remarks, page 8, first paragraph), are found persuasive, particularly in view of another article published by Bayley, identified during the updated prior art search, and available in December of 2008 (Mol. Biosyst. 2008 December; 4(12): 1191-1208; see PTO-892) (“Bayley 2008”).  The Bayley 2008 article is directed to droplet interface bilayers (DIBs). Bayley 2008 discloses that future endeavors include aspects of synthetic biology and given the DIBs live in oil, a capsule that is stabilized by polymerization is suggested in order to allow survival in an aqueous environment (IV. THE FUTURE, second paragraph, page 14).  However, Bayley’s 2013 publication (WO 2013/064837) makes no further reference to encapsulation of the DIBs in a capsule capable of undergoing polymerization, or specifically references a hydrophilic shell comprising a hydrogel polymer. Thus, although the skilled artisan had knowledge in 2008 of the suggestion to stabilize the DIBs in a polymerizable capsule, even by the time of Bayley’s publication in 2013, such modification had not been made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

									
									/EVELYN Y PYLA/									Examiner, Art Unit 1633                                                                                                                                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633